[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                   FILED
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                              No. 05-14283
                                                                May 4, 2006
                          Non-Argument Calendar               THOMAS K. KAHN
                        ________________________                  CLERK

                           BIA No. A79-443-425

SHKELQIM HOXHA,

                                                                     Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                        ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                               (May 4, 2006)

Before ANDERSON, BIRCH and MARCUS, Circuit Judges.

PER CURIAM:

     Shkelqim Hoxha, a native and citizen of Albania, petitions this Court to

review the final order of the Board of Immigration Appeals (“BIA”), which
affirmed the decision of the immigration judge (“IJ”) denying Hoxha’s

applications for asylum, withholding of removal under the Immigration and

Nationality Act (“INA”), and withholding of removal under the United States

Convention Against Torture and Other Cruel, Inhuman, or Degrading Treatment or

Punishment (“CAT”). On appeal, Hoxha argues that the IJ erred by denying his

petition for withholding of removal, under the INA, after finding that he did not

demonstrate past persecution or a well-founded fear of future persecution based on

his association with the Democratic Party and former Democratic Party leader,

Azem Hajdari.1 After careful review, we deny the petition for review.

       When the BIA issues a decision, we review only that decision, “except to the

extent that it expressly adopts the IJ’s opinion.” Al Najjar v. Ashcroft, 257 F.3d

1262, 1284 (11th Cir. 2001). “Insofar as the Board adopts the IJ’s reasoning, [this

Court] review[s] the IJ’s decision as well.” Id. Here, the BIA expressly adopted

the IJ’s reasoning and briefly articulated its reasons for doing so. Thus, we review

the decisions of both the IJ and the BIA.



       1
         Because we find that Hoxha has not established a case for asylum, we do not consider
whether he satisfied the higher standard for withholding of removal under the INA. See Forgue v.
Att’y Gen., 401 F.3d 1282, 1288 n.4 (11th Cir. 2005); Najjar v. Ashcroft, 257 F.3d 1262, 1292-93
(11th Cir. 2001). As for his application for CAT relief, we lack jurisdiction to review his claim
because he did not appeal the IJ’s decision on CAT relief to the BIA. See 8 U.S.C. § 1252(d)(1)
(requiring an applicant to exhaust all administrative remedies before judicial review is appropriate);
see also Sundar v. I.N.S., 328 F.3d 1320, 1325 (11th Cir. 2003) (noting that many courts have held
that “where the claim is within the purview of the BIA which can provide a remedy, the exhaustion
requirement applies with full force.” (citations omitted)).
                                                   2
       To the extent that the decisions of the BIA or IJ were based on a legal

determination, our review is de novo. D-Muhumed v. U.S. Att’y Gen., 388 F.3d

814, 817 (11th Cir. 2004). Their factual determinations are reviewed under the

substantial evidence test, and we “must affirm the BIA’s [or IJ’s] decision if it is

supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Al Najjar, 257 F.3d at 1283-84 (quotation omitted). We

“cannot engage in fact-finding on appeal, nor may we weigh evidence that was not

previously considered below.” Id. at 1278. Therefore, a finding of fact will be

reversed “only when the record compels a reversal; the mere fact that the record

may support a contrary conclusion is not enough to justify a reversal . . . .”

Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en banc), cert. denied,

125 S.Ct. 2245 (2005); see also 8 U.S.C. § 1252(b)(4)(B) (“[T]he administrative

findings of fact are conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary . . . .”). Likewise, a credibility determination

is reviewed under the substantial evidence test, and we “may not substitute its

judgment for that of the BIA with respect to credibility findings.” D-Muhumed,

388 F.3d at 818.2


       2
          The REAL ID Act of 2005 amended the law regarding credibility determinations by
adding INA §§ 208(b)(3)(B)(iii) , 1229a(c)(4)(C). Section 101(a)(3) and (d), Pub. L. No. 109-13,
119 Stat. 321, 303, 304-305. The Act states, however, that these provisions “shall apply to
applications for asylum, withholding, or other relief from removal made on or after” the date of
enactment of the act, May 11, 2005. Pub. L. No. 109-13, 119 Stat. at 305. Therefore, because
                                                3
       An alien who arrives in or is present in the United States may apply for

asylum. See INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Attorney General has

discretion to grant asylum if the alien meets the INA’s definition of a “refugee.”

See INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). A “refugee” is any person who is

unwilling to return to his home country or to avail himself of that country’s

protection “because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular social group, or

political opinion . . . .” 8 U.S.C. § 1101(a)(42)(A).

       The asylum applicant carries the burden of proving statutory “refugee”

status. See Al Najjar, 257 F.3d at 1284; 8 C.F.R. § 208.13(a). The applicant

satisfies this burden by showing, with specific and credible evidence: (1) past

persecution on account of a statutorily listed factor, or (2) a “well-founded fear”

that his or her statutorily listed factor will cause future persecution. 8 C.F.R. §

208.13(a), (b); Al Najjar, 257 F.3d at 1287. “[P]ersecution is an extreme concept,

requiring more than a few isolated incidents of verbal harassment or intimidation.”

Sepulveda v. U.S. Att’y Gen., 378 F.3d 1260, 1264 (11th Cir. 2004) (citation and

internal quotation marks omitted). Put another way, “[m]ere harassment does not

amount to persecution.” Id. (citation omitted). An asylum applicant may not show



Hoxha’s application for asylum was filed before May 11, 2005, these provisions do not apply in this
case.
                                                4
merely that he has a political opinion, but must show that he was persecuted

because of that opinion. I.N.S. v. Elias-Zacarias, 502 U.S. 478, 483 (1992).

      If the alien establishes past persecution, it is presumed that his life or

freedom would be threatened upon return to the country of removal unless the

government shows by a preponderance that the country’s conditions have changed

such that the applicant’s life or freedom would no longer be threatened or that the

alien could relocate within the country and it would be reasonable to expect him to

do so. See 8 C.F.R. §§ 208.13(b), 208.16(b). An alien who has not shown past

persecution may still be entitled to asylum if he can demonstrate a future threat to

his life or freedom on a protected ground in his country. 8 C.F.R. §§ 208.13(b)(2),

208.16(b)(2).

      To establish a “well-founded fear” of persecution, “an applicant must

demonstrate that his fear of persecution is subjectively genuine and objectively

reasonable.”    Najjar, 257 F.3d at 1289.     The petitioner’s well-founded fear of

persecution must be on account of, or because of, one of the statutorily listed

factors. See Elias-Zacarias, 502 U.S. at 483. To establish the necessary causal

connection, the alien must present “specific, detailed facts showing a good reason

to fear that he or she will be singled out for persecution on account of” a statutorily

listed factor. Sepulveda, 401 F.3d at 1231 (quotation omitted).



                                          5
       Hoxha argues that the IJ and the BIA mischaracterized his testimony about

Albania’s National Intelligence Service, or “SHIK” officers, and did not accord

adequate weight to Albania’s poor human rights record and political tensions with

Democratic Party members there. He also asserts that the IJ erred by making an

adverse credibility finding, to the extent the IJ noted inconsistencies in his

testimony about minor details such as specific dates and failed to enumerate the

specific inconsistencies in his testimony.3

       Here, substantial evidence supports the IJ’s and the BIA’s finding that

Hoxha was not eligible for asylum based solely on his testimony. As the IJ noted,

Hoxha (1) failed to testify at all about an incident in which the police allegedly

hijacked Hoxha and his brother, and put a gun in Hoxha’s mouth; (2) confused

dates of pertinent events; (3) misstated the year of the incident that took place in

Skroda; (4) could not remember the name of the doctor who treated him and his

brother after they allegedly were beaten on May 5, 2001, despite the fact that he

provided a letter from the doctor; and (5) testified that his brother’s whereabouts

were unknown for over four months, but wrote in his asylum application that his

brother was living in New York. See Dalide v. U.S. Att’y Gen., 387 F.3d 1335,



       3
         As for Hoxha’s argument that inconsistencies in his testimony were likely the result of
translation errors, before the IJ he explicitly stated that he was not going to challenge the
interpreter’s accuracy. Accordingly, we decline to consider this argument as it was waived.

                                               6
1343 (11th Cir. 2004) (inconsistencies between applicant’s testimony and other

record evidence supports adverse credibility finding).

       Although uncorroborated but credible testimony may be sufficient to sustain

an applicant’s burden of proving eligibility for asylum, “[t]he weaker an

applicant’s testimony, . . . the greater the need for corroborative evidence.” Yang

v. U.S. Attorney Gen., 418 F.3d 1198, 1201 (11th Cir. 2005) (citation omitted); see

also Dalide v. U.S. Attorney Gen., 387 F.3d 1335, 1343 (11th Cir. 2004) (affirming

the BIA’s adverse credibility determination, which was based upon its finding that

the applicant’s testimony conflicted with his answers to interrogatories, affidavit,

deposition, and other documentary evidence).                    Given the inconsistencies in

Hoxha’s testimony,4 both the IJ and the BIA looked to Hoxha’s corroborative

evidence, which included: (1) a vague letter about Hoxha’s service for the DP,

which made no mention of his unofficial, volunteer bodyguard position for

Hajdari; and (2) a letter from his parents, which made no mention of the incident in

which Brisku officers beat him in front of his mother. See Yang, 418 F.3d at 1201

(holding that even where there is no explicit adverse credibility finding, an

applicant’s weak testimony will underscore the need for corroborative evidence).



       4
        We are unpersuaded by Hoxha’s characterization of these inconsistencies as minor in
nature. The IJ found, and the BIA agreed, irrespective of the nature or degree of the inconsistencies,
Hoxha testified inconsistently on numerous important incidents, upon which his asylum application
depended, including one incident in which he claimed a gun was placed in his mouth.
                                                 7
The IJ found these items insufficient to satisfy Hoxha’s burden to present the

requisite evidence to corroborate his story, which the IJ found, in part, not credible.

       Simply put, based on our own review, while Hoxha may subjectively fear

future persecution, the evidence in the record does not compel the conclusion that

he will be singled out for his membership based on a statutory listed factor. See

Sepulveda, 401 F.3d at 1231; see also Adefemi, 385 F.3d at 1027 (noting “the mere

fact that the record may support a contrary conclusion is not enough to justify a

reversal . . .”).   Therefore, the IJ’s decision to deny asylum, and the BIA’s

affirmance of that decision, is supported by substantial evidence and we must deny

his petition.

       PETITION DENIED.




                                          8